DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 2, 6-8, 13 and 16-18 were previously pending, claims 6-8 and 16-18 were withdrawn; and claims 2 and 13 were subject to a non-final rejection dated October 1, 2020. In the Response submitted on January 22, 2021, claims 7-8 and 17-18 were cancelled, claims 2 and 13 were amended, and claims 6 and 18 were withdrawn-currently amended. Therefore, claims 2, 6, 13 and 16 are currently pending, claims 6 and 18 are rejoined as noted below, and 2, 6, 13 and 16 are allowed. 

Rejoinder
Claims 2 and 13 are allowable. Claims 6 and 16 were previously withdrawn from consideration as a result of a restriction requirement, and require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on July 11, 2019 is hereby withdrawn and claims 6 and 16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

A complete listing of the claims is presented below:
1. (Cancelled)

2. (Previously Presented)  A method for determining a fare for a transit service provided by a transport vehicle for a transport user, the method comprising:
 	detecting, by a central server in communication with a network, an initial coordinated near-field communication proximity of one or more transport user devices of one or more transport users to a transport provider device of a transport vehicle;  	determining a continuous proximity between the transport vehicle and the one or more transport users by periodically:
 		polling, via the central server, a first location of a first GPS locating device  	of the transport vehicle device, and one or more second locations of one or  	more second GPS locating devices of the one or more transport user devices; and 
 		comparing the first location with the one or more second locations; 
 	detecting, subsequent to the initial coordinated near-field communication proximity, that the one or more transport user devices are no longer within near-field communication proximity to the transport provider device based on a break in the near-field communication therebetween;

storing, at the central server, one or more shared transport transactions based on the detected one or more shared transport journeys; and
based on the stored one or more shared transactions, determining, by the central server, a fare based on one or more of a time period, a distance traveled, a route traveled, or a location traveled to by the transport vehicle during the one or more shared transport journeys.

3. (Cancelled)

4. (Cancelled)

5. (Cancelled)

6. (Previously Presented) The method of claim 2, further comprising:
	determining the route traveled by the transport provider based on the periodic polling of the first location and the one or more second locations.

7. (Cancelled)



9. (Cancelled)

10. (Cancelled)

11. (Cancelled)

12. (Cancelled)

13. (Previously Presented) A computer system for determining a fare for a transit service provided by a transport vehicle for a transport user, the system comprising:
a memory having processor-readable instructions stored therein; and 
a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to:
detect, by a central server in communication with a network, an initial coordinated near-field communication proximity of one or more transport user devices of one or more transport users to a transport provider device of a transport vehicle;  	determine a continuous proximity between the transport vehicle and the one or more transport users by periodically:

 		comparing the first location with the one or more second locations; 
 	detect, subsequent to the initial coordinated near-field communication proximity, that the one or more transport user devices are no longer within near-field communication proximity to the transport provider device based on a break in the near-field communication therebetween;
detect, based on the initial coordinated near-field communication proximity, the determined continuous proximity, and the subsequent detection that the one or more transport user devices are no longer within near-field communication proximity to the transport provider device, one or more shared transport journeys;
store, at the central server, one or more shared transport transactions based on the detected one or more shared transport journeys; and
based on the stored one or more shared transactions, determine, by the central server, a fare based on one or more of a time period, a distance traveled, a route traveled, or a location traveled to by the transport vehicle during the one or more shared transport journeys.

14. (Cancelled)

15. (Cancelled)


determining the route traveled by the transport provider based on the periodic polling of the first location and the one or more second locations.

17. (Cancelled)

18. (Cancelled)

19. (Cancelled)

20. (Cancelled)

21. (Cancelled)

33. (Cancelled)

34. (Cancelled)

Response to Arguments
Applicant’s arguments filed on pages 7-9 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 103(a) have been fully considered, and are found persuasive in view of the amended claims.

Applicant’s arguments filed on Page 9 of the Response, concerning the previous double patenting rejection are moot in view of the amended claims and allowance herein.  Examiner further acknowledges Applicant’s Terminal Disclaimer filed and approved on February 25, 2021 over U.S. Patent No. 10,672,271 and U.S. Patent No. 10,083,608.

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 60/900,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.


Reasons for Allowance
Claims 2, 6, 13, and 16 are allowed. The following is an examiner’s statement of reasons for allowance:  Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 2 and 13 in their entirety.
The closest prior art includes previously cited WO 2002/073546 to Andersen et al. (hereinafter Andersen). Andersen discloses a method of automatic billing a person based on a distance from a station of departure to a station of destination, where the travelling person has an individual device that can be wirelessly detected and that represents the person. Preferably, the individual device is a Bluetooth device such as a mobile phone, or other communication device based on short-range radio signals. When the person or object including the individual device is on the means of transportation, the individual device is automatically detected, and the presence board of the individual device is taken to mean that the person or object is also on board. Billing is performed after the station no longer detects the person.
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2004/0015475 to Scheepsma (hereinafter “Scheepsma”). Scheepsma discloses electronically registering the use of a public transport facility, wherein a passenger is equipped with a wireless communication device carrying identity data for communication with a local communication infrastructure associated with a respective public transport facility. The local communication infrastructure is arranged for automatically registering the identity data of the communication device upon commencement of the transport, and automatically registering the identity data of the communication device upon termination of the transport, automatically registering further 
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2002/0069017 to Schmier et al. (hereinafter “Schmier”). Schmier   discloses a GPS device in each vehicle information unit that relays the GPS information to central processor via polling or according to a timed schedule.   
The next closest prior art includes currently cited non-patent literature “Dynamic Tax-sharing Service Using Intelligent Transportation System Technologies” by Tao, dated 2007 (hereinafter “Tao”). Tao discloses a dynamic ride sharing system where the positions of all taxis are monitored by GPS.
Andersen, Scheepsma, Schmier, and Tao alone or in combination with previously cited art, do not teach or suggest independent claims 2 and 13 (and their dependent claims) in their entirety. Thus, claims 2, 6, 13, and 16 are allowed.


35 U.S.C. 101
With respect to the claims in view of 35 USC 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity,” however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of the additional elements recites the practical application of: detecting, by a central server in communication with a network, one or more shared transport journeys via an initial coordinated near-field communication proximity of one or more transport user devices of one or more transport users to a transport provider device 
Thus, the claims are not directed to the recited judicial exception and claims 2 and 13 (and their dependent claims) are therefore eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628